Citation Nr: 1506247	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for benign prostatic hypertrophy.

2. Entitlement to service connection for mild cerebral atrophy.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for a joint disability of the lower extremities.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam for a period between January 9, 1962, and May 7, 1975.

2. The Veteran's benign prostatic hypertrophy did not have its onset in service, is not etiologically related to service, and may not be presumed to have been incurred due to service.

3. The Veteran's mild cerebral atrophy did not have its onset in service, is not etiologically related to service, and may not be presumed to have been incurred due to service.

4. The Veteran's erectile dysfunction did not have its onset in service, is not etiologically related to service, may not be presumed to have been so incurred due to service, and is not due to his service-connected diabetes.

5. The Veteran does not have a joint disability of his lower extremities and his bilateral pes planus did not onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for benign prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for mild cerebral atrophy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for service connection for a joint disability of the lower extremities have not been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).  The Veteran in this case has the requisite service, therefore he is presumed to have herbicide exposure.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Neither erectile dysfunction, benign prostatic hypertrophy, mild cerebral atrophy, nor arthritis is among the diseases that are presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection may not be granted, but the Veteran may still be entitled to service connection if the evidence otherwise shows that the Veteran's disabilities are due to his service. 

Benign Prostatic Hypertrophy / Cerebral Atrophy

A November 2006 MRI done at the VA showed mild cerebral atrophy.  A 2011 private treatment record indicates that the Veteran was diagnosed with benign prostate hypertrophy.

Although the evidence shows current diagnoses of both conditions, the evidence does not support that either condition is due to the Veteran's service, to include his presumed herbicide exposure in service.

While the Veteran himself has contended that the conditions are related to his herbicide exposure, the Board finds that as a lay person the Veteran is not competent to offer such an etiology opinion.  The etiology of benign prostate hypertrophy and cerebral atrophy is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an etiology opinion as to the onset or etiology of these conditions condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

There is no competent medical opinion that the Veteran's benign prostate hypertrophy or cerebral atrophy are related to the Veteran's presumed exposure to herbicide in service.  Nor is there any competent evidence that either condition is related to any other aspect of the Veteran's service.  Finally, the evidence does not support that either condition arose during the Veteran's service as both were diagnosed decades after service.

Therefore, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Erectile Dysfunction

The Veteran has also contended that his erectile dysfunction is due to his herbicide exposure in service.  However, the Board finds that the Veteran's etiology opinion is entitled to little probative weight.  As a lay person the Veteran simply does not have the education, training, or experience to offer a competent opinion as to the etiology of his erectile dysfunction.  There further is no competent medical evidence that the Veteran's erectile dysfunction is related to his presumed in-service herbicide exposure.  

Nor is there any competent evidence suggesting that there is otherwise a connection between the Veteran's current erectile dysfunction and his presumed in-service herbicide exposure.  The Board notes that the Veteran's service treatment records do not include any complaints of erectile dysfunction in service.  He was not diagnosed with erectile dysfunction until decades after service.

The evidence also does not support that the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus.  Treatment records reflect that the Veteran complained of erectile dysfunction at least as early as September 2006.  However, he was diagnosed with diabetes no earlier than the end of 2007.  Therefore, his erectile dysfunction preceded his diabetes, and thus cannot be caused by it, nor is there evidence to suggest that diabetes mellitus aggravates the condition.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Joints

In August 2010 the Veteran filed a claim for service connection for joint pain in ankles and feet.  Previously, the Veteran had filed a claim for service connection for arthritis and tightness in joints, including the legs, knees, and ankles, which the RO denied in August 2006, finding that the evidence did not show a current joint disability.  The Veteran did not timely appeal that decision, and therefore it became final.  

The Board notes that with respect to the current claim, the RO restyled the claim to be one for service connection for a joint disability of the lower extremities, reopened the claim, and denied it.

In Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court of Appeals for Veterans Claims (Court) provided a test to distinguish a new claim from a petition to reopen: if the evidence shows "distinctly diagnosed diseases or injuries" then it is a new claim, but if the evidence "tends to substantiate an element of a previously adjudicated matter" it is a claim to reopen.  Velez, 23 Vet. App. at 204.  In order to make this determination the Court looked to three factors: 1) what symptoms the Veteran previously used in describing his prior claims, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claims.  Id.

As the claim the Veteran filed in August 2010 claimed service connection for a disability involved his feet as well as his ankles, and the claim denied by the RO in August 2006 did not involve the feet, and a January 2009 x-ray showed bilateral pes planus, the Board finds that the claim currently on appeal should be considered a new claim.

VA treatment records reflect that in September 2006 the Veteran reported his feet and ankles are sore early in the morning.  A January 2009 x-ray showed bilateral pes planus but otherwise normal feet.  Diabetic foot exams conducted by his private physician in 2010 and 2011 were normal.

A February 2012 VA x-ray of the left knee was normal with no significant arthritis shown in any compartment.  The only osteoarthritic changes noted in the Veteran's medical records involve his cervical spine.

As current medical records do not show a current diagnosis of arthritis in the lower extremities, let alone a diagnosis within one year of service, the Board finds that service connection is not warranted for arthritis.

The Board also finds that the record does not show a diagnosis of any other current joint disability in the lower extremities.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran is competent to report joint pain, he is not competent as a lay person to diagnose himself with a joint disability, and medical records do not indicate any medical diagnosis of a joint disability in the lower extremities.

The Veteran has been diagnosed with bilateral pes planus, but the evidence does not suggest that his pes planus is related to his service.  

The Veteran's 1971 separation examination was normal with respect to his extremities and he reported no foot trouble, trick or locked knee, lameness, arthritis/rheumatism, or joint deformity on his accompanying report of medical history.

As a preponderance of the evidence is against service connection for a joint disability of the lower extremities, including the feet and ankles, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination of any of his claimed disabilities, but none is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is no competent evidence that the Veteran has a joint disability of his lower extremities.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for benign prostatic hypertrophy is denied.

Service connection for mild cerebral atrophy is denied.

Service connection for erectile dysfunction is denied.

Service connection for a joint disability of the lower extremities is denied.


REMAND

With regard to his claims for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiology examination in September 2010.  However, the audiologist's opinion is not legally adequate for the Board to conduct required appellate review.  For this reason, the claim must be remanded. 

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Court has stated that a Veteran need not satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 while in service, including at time of discharge, and that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The September 2010 VA examiner opined that it is less likely than not that the Veteran's hearing loss was caused by service because he displayed normal hearing at the time of separation from service.  The examiner offered no additional rationale.

Given the Court's holdings in Hensley, it appears that the rationale for the opinion in the September 2010 VA opinion is inadequate.  In short, the failure to find a hearing loss disability in service is not fatal to a claim if there is otherwise evidence linking a current hearing loss disability to service.  

The Board notes that the Veteran has reported noise exposure as an infantryman in service.

Finally, the issue of service connection for tinnitus appears to be potentially intertwined with the issue of service connection for hearing loss, such that a decision on this issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, a supplemental opinion should be obtained, or, in the alternative, the Veteran should be afforded another examination for hearing loss and tinnitus, to include obtaining etiological opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the September 2010 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's bilateral hearing loss and his tinnitus and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

All relevant records, to include a copy of this remand as well as the claims folder, must be made available to and reviewed by the reviewer/examiner in conjunction with the examination or review.  The reviewer/examiner must confirm in the examination report that the claims folder was reviewed.  

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's bilateral hearing loss and tinnitus had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure as an infantryman.

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


